EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the change
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with
Attorney Pamela Ruschau on March 9, 2022.

SPECIFICATION

Insert before the “FIELD OF APPLICATION” heading in page 1 with --
CROSS REFERENCE TO RELATED APPLICATION 
[0001] This Application claims priority to PCT Patent Application No. 
PCT/BR2016/050095, filed on April 29, 2016, which claims priority to Brazil Patent Application No. BR10201511545-8, filed on May 19, Brazil Patent Application No. BR10201511545-8, filed on May 19,2015 and Brazil Patent Application No. BR102016008113-0, filed on April 12, Brazil Patent Application No. BR102016008113-0, filed on April 12,2016. –’


/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732